               Case 1:19-cv-00219-LY Document 94 Filed 01/15/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

    TONY K. MCDONALD, JOSHUA B.
    HAMMER, and MARK S. PULLIAM,
                   Plaintiffs,                         Civil Action No. 1:19-cv-00219-LY
          v.
    RANDALL O. SORRELS, et al.,
                   Defendants.


                         NOTICE OF SUPPLEMENTAL AUTHORITIES

         In support of their motion for partial summary judgment on liability (ECF No. 6), Plaintiffs

argue that Keller v. State Bar of California, 496 U.S. 1 (1990), and Lathrop v. Donohue, 367 U.S.

820 (1961), “do not foreclose Plaintiffs’ challenge to compelled bar membership in light of the

Bar’s extensive political and ideological activities” because “[n]othing in either Keller or Lathrop

holds that a state can compel bar membership when a bar engages in political and ideological

activities.” Pls.’ Reply in Supp. Mot. for Summ. J. 2-3 (May 31, 2019), ECF No. 63 (emphasis in

original). On January 13, 2020, the U.S. District Court for the Eastern District of Louisiana

rejected that exact argument in a case involving the Louisiana State Bar Association. See

Boudreaux v. La. State Bar Ass’n, No. 2:19-cv-11962, slip op. at 53-56 (E.D. La. Jan. 13, 2020).1



1
  The plaintiff’s argument in Boudreaux is nearly identical to the Plaintiffs’ argument in this case.
Compare Pl.’s Opp’n to Defs.’ Mot. Dismiss at 2, Boudreaux v. La. State Bar Ass’n, No. 2:19-cv-
11962 (E.D. La. Oct. 25, 2019), ECF. No. 20 (“In Keller v. State Bar of California, 496 U.S. 1, 17
(1990), the Court expressly declined to address whether attorneys may ‘be compelled to associate
with an organization that engages in political or ideological activities beyond those for which
mandatory financial support is justified under the principles of Lathrop [v. Donohue, 367 U.S. 820
(1961)] and Abood [v. Detroit Board of Education, 431 U.S. 209 (1977)].’”), with Pls.’ Reply in
Supp. Mot. Summ. J. 3 (“[T]he Supreme Court reserved that very question in Keller, declining to
address ‘in the first instance’ whether an individual can ‘be compelled to associate with an
organization that engages in political or ideological activities beyond those for which mandatory
           Case 1:19-cv-00219-LY Document 94 Filed 01/15/20 Page 2 of 4




In Boudreaux, the district court granted the defendants’ motion to dismiss, holding that the

plaintiff’s claim that mandatory membership in the Louisiana Bar violated his First and Fourteenth

Amendment rights to free association and free speech was “foreclosed by the Supreme Court’s

decisions in Lathrop and Keller,” and that Janus v. American Federation of State, County, &

Municipal Employees, 138 S. Ct. 2448 (2018), did not overrule those decisions. Slip op. at 54-56.

In so holding, the court concluded that the Supreme Court “has already answered the question . . .

whether states can condition the right to practice law in the state on membership in the state bar

association and the payment of dues . . . in the affirmative.” Id. at 55. The court’s opinion is

attached to this notice.

        There have been several additional developments in other cases challenging integrated state

bars since the Court held oral argument in this case on August 1, 2019.2 First, after the Eighth

Circuit once again affirmed the district court’s grant of summary judgment in favor of the State

Bar Association of North Dakota in Fleck v. Wetch, 937 F.3d 1112 (8th Cir. 2019), the plaintiff

filed a petition for a writ of certiorari with the U.S. Supreme Court on November 21, 2019. See

Fleck v. Wetch, No. 19-670 (U.S.). The certiorari petition is attached. The defendants’ response

is currently due by February 3, 2020.

        Second, on December 11, 2019, the U.S. District Court for the Western District of

Wisconsin dismissed a similar case against the State Bar of Wisconsin, concluding that the




financial support is justified under the principles of Lathrop and Abood.’” (quoting Keller, 496
U.S. at 17)).
2
   The developments discussed here are not exhaustive. Other cases involving the state bar
associations of Oklahoma, Oregon, and Michigan, and Wisconsin also remain pending in federal
trial or appellate courts. See Schell v. Williams, No. 5:19-cv-00281-HE (W.D. Okla.); Crowe v.
Or. State Bar, No. 19-35463 (9th Cir.); Gruber v. Or. State Bar, No. 19-35470 (9th Cir.); Taylor
v. State Bar of Mich., No. 1:19-cv-00670-RJJ-PJG (W.D. Mich.); File v. Kastner, No. 2:19-cv-
01063-LA (E.D. Wis.).
                                                 2
           Case 1:19-cv-00219-LY Document 94 Filed 01/15/20 Page 3 of 4




plaintiffs’ First Amendment claims were barred by Keller. See Jarchow v. State Bar of Wis., No.

19-CV-266-BBC, 2019 WL 6728258, at **1-2 (W.D. Wis. Dec. 11, 2019). On December 23, the

Seventh Circuit summarily affirmed the district court’s decision, holding that the district court

“correctly held that the [plaintiffs’] claims are foreclosed by Keller.” Jarchow v. State Bar of Wis.,

No. 19-3444, slip op. at 1 (7th Cir. Dec. 23, 2019). On December 31, the plaintiffs filed a petition

for a writ of certiorari with the Supreme Court. See Jarchow v. State Bar of Wis., No. 19-831

(U.S.). The defendants’ response is currently due by February 3, 2020. The opinions of the district

court and the Seventh Circuit, as well as the certiorari petition, are attached.



 Dated: January 15, 2020                              Respectfully submitted,

                                                      /s/ Thomas S. Leatherbury
 Joshua S. Johnson (admitted pro hac vice)            Thomas S. Leatherbury
 State Bar No. 24070002                               State Bar No. 12095275
 Morgan A. Kelley (admitted pro hac vice)             VINSON & ELKINS LLP
 State Bar No. 1617261                                2001 Ross Avenue
 VINSON & ELKINS LLP                                  Suite 3900
 2200 Pennsylvania Avenue NW                          Dallas, TX 75201
 Suite 500 West                                       Tel: (214) 220-7792
 Washington, DC 20037                                 Fax: (214) 999-7792
 Tel: (202) 639-6623                                  tleatherbury@velaw.com
 Fax: (202) 879-8934
 joshjohnson@velaw.com                                Patrick W. Mizell
 mkelley@velaw.com                                    State Bar No. 14233980
                                                      VINSON & ELKINS LLP
                                                      1001 Fannin Street
                                                      Suite 2500
                                                      Houston, TX 77002
                                                      Tel: (713) 758-2932
                                                      Fax: (713) 615-5912
                                                      pmizell@velaw.com

                                      Counsel for Defendants




                                                  3
          Case 1:19-cv-00219-LY Document 94 Filed 01/15/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I certify that on January 15, 2020, I electronically filed the foregoing Notice of

Supplemental Authorities with the Clerk of the Court for the U.S. District Court for the Western

District of Texas by using the Court’s CM/ECF system, which will send notification of such filing

to the following:

 William S. Consovoy                             Jason M. Panzer
 Jeffrey M. Harris                               Lauren B. Ross
 Cameron T. Norris                               Herring & Panzer, LLP
 Consovoy McCarthy Park PLLC                     1411 West Avenue, Suite 100
 3033 Wilson Blvd., Suite 700                    Austin, TX 78701
 Arlington, VA 22201                             Tel: (512) 320-0665
 Tel: (703) 243-9423                             Fax: (512) 519-7580
 Fax: (703) 243-9423                             jason@herringpanzer.com
 will@consovoymccarthy.com                       Counsel for Amicus Curiae Texas Legal
 Counsel for Plaintiffs Tony K. McDonald,        Ethics Counsel
 Joshua B. Hammer, and Mark S. Pulliam
                                                 Charles “Chad” Baruch
 Cynthia A. Morales                              Randy Johnston
 Office of the Attorney General                  Johnston Tobey Baruch, P.C.
 P.O. Box 12548, Mail Code 009                   P.O. Box 215
 Austin, TX 78711                                Addison, TX 75001
 Tel: (512) 936-1414                             Tel: (214) 741-6260
 cynthia.morales@oag.texas.gov                   Fax: (214) 741-6248
 Counsel for Amicus Curiae Texas Attorney        chad@jtlaw.com
 General Ken Paxton                              Counsel for Amici Curiae Former Presidents
                                                 of the State Bar of Texas et al.
 Matthew R. Miller                               Counsel for Amici Curiae Concerned
 Goldwater Institute                             Lawyers of Color
 500 E. Coronado Rd.
 Phoenix, AZ 85004-1543                          Macey Reasoner Stokes
 Tel: (602) 462-500                              J. Mark Little
 litigation@goldwaterinstitute.org               910 Louisiana Street
 Counsel for Amicus Curiae Goldwater             Houston, TX 77002
 Institute                                       Tel: (713) 229-1369
                                                 Fax: (713) 229-7869
                                                 macey.stokes@bakerbotts.com
                                                 Counsel for Amicus Curiae Texas Access to
                                                 Justice Commission
                                                  /s/ Thomas S. Leatherbury
                                                  Thomas S. Leatherbury
                                                  Counsel for Defendants
